internal_revenue_service number release date index number ---------------------------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-113720-18 date date legend taxpayer shareholder shareholder date year ------------------------- ---------------------------------------- -------------------------- -------------------------- ---------------------- ----------------------- ------- this letter responds to taxpayer’s request dated date for a private_letter_ruling for permission to revoke its election out of the installment_method pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations in connection with the sale of taxpayer facts taxpayer was an s_corporation owned by shareholder and shareholder collectively referred to as shareholders all the stock in taxpayer was sold on date to an unrelated corporation the buyer and the shareholders jointly made an election under sec_338 to treat the sale of the stock as if taxpayer sold all of its assets and then immediately liquidated in return for the sale of taxpayer the shareholders received a cash payment on date an additional cash payment to be paid in months placed in escrow subject_to certain claims and indemnification escrow amount and a contingent earn-out of future payments - based on post-sale performance objectives - to be paid in increments over the three years following the end of year plr-113720-18 soon after date taxpayer’s accountant prepared a draft final short_year form_1120s for the year ending date short_year return for taxpayer shareholder an officer of taxpayer signed the draft short_year return taxpayer’s accountant filed the short_year return with the internal_revenue_service before the effective due_date of the short_year return excepting shareholder no other party to the sale transaction reviewed the short_year return on the short_year return taxpayer’s accountant reported the gain on the deemed sale of assets using both the cash payment at closing on date plus the escrow amount taxpayer’s accountant did not include the contingent earn-out amounts to be paid over three years as part of the sale proceeds taxpayer effectively elected out of the installment_method under sec_453 by including the escrow amount on the short_year return shareholder filed his federal_income_tax return for year consistent with the treatment on taxpayer’s return relying on the k-1 from taxpayer to govern his reporting thus shareholder reported as income his portion of the sales proceeds - both the cash received upon the sale of taxpayer and the escrow amount but none of the contingent earn-out shareholder determined that his k-1 inadvertently included the escrow amount as part of the amount_realized from the sale of taxpayer instead of following the k-1 shareholder filed his federal_income_tax return for year reporting only his portion of the cash received upon the sale of taxpayer intending to report the escrow amount and any contingent earn-outs when received in years following year taxpayer’s accountant provided an affidavit indicating that the accountant made the erroneous computation of gain cash payment at closing plus the escrow amount the affidavit states that the decision to elect out of the installment_method under sec_453 was made solely by the accountant who generated the k-1s for the shareholders taxpayer’s accountant’s affidavit also indicates that the shareholders were unaware that the return for year elected out of the installment_method shareholder also provided an affidavit indicating that he did not plan or participate in the decision to elect out of the installment_method under sec_453 and although he followed the k-1 taxpayer’s accountant’s action was the sole reason the installment_method was not used shareholder also provided an affidavit wherein he states that he did not plan or participate in the decision to elect out of the installment_method under sec_453 and in fact he alerted shareholder of the erroneous election out and ultimately filed his federal_income_tax return for year inconsistent with the k-1 he received from taxpayer plr-113720-18 taxpayer and the shareholders have represented that the requested revocation of the election out of the installment_method does not have as one of its purposes the avoidance of federal income taxes and no taxable_year of taxpayer or the shareholders in which payments were received is closed to assessment or collection pursuant to sec_6501 law and analysis sec_453 provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_15a_453-1 defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation sec_453 and sec_15a_453-1 provide that a taxpayer may elect out of the installment_method in the manner prescribed by the regulations sec_15a d provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method except as otherwise provided in the regulations sec_453 requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer's federal_income_tax return for the taxable_year of the sale sec_15a_453-1 provides that an election under sec_453 is generally irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes in the instant case taxpayer’s accountant’s erroneous action when preparing taxpayer’s short_year return led the accountant to inadvertently elect out of the installment_method under sec_453 the shareholders were not aware of the accountant’s action nor did the shareholders plan or participate in the action although shareholder signed the taxpayer’s return as an officer of the taxpayer he was unaware of taxpayer accountant’s action when the shareholders realized the accountant’s erroneous computation taxpayer filed a request for permission to revoke its election out of the installment_method the information submitted indicates that taxpayer and the shareholders’ desire to revoke the election out of the installment_method is due to inadvertence rather than hindsight by the taxpayer of shareholders or a purpose of avoiding federal income taxes plr-113720-18 conclusion based on careful consideration of all of the information submitted and the representations made taxpayer is granted permission to revoke its election out of the installment_method for the sale of taxpayer on date and provide corrected k-1’s to the shareholders permission is granted for the period that end sec_75 days after the date of this letter in order to revoke its election out of the installment_method taxpayer must file an amended federal_income_tax return for the short_year ending on date and any other previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to any amended_return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method likewise no opinion is expressed or implied concerning the tax consequences of any aspect of either shareholder’s return for year this ruling is directed only to taxpayer who requested this ruling sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by taxpayer’s accountant shareholder and shareholder and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening senior counsel branch income_tax accounting office_of_chief_counsel cc
